In the Missouri Court of Appeals
              Eastern District
JUNE 10, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED99743    STATE OF MISSOURI, RES V JAMES MEADORS, APP

2.   ED99872 JAMES FIGGEMEIER, RES V. LINDA FIGGEMEIER, APP

3.   ED100159 STATE OF MISSOURI, RES V FRED D. HUDSON, APP

4.   ED100275 SHEILA DAVID, APP V. STATE OF MISSOURI, RES

5.   ED100318 TIMOTHY POWERS, APP V. DIRECTOR OF REVENUE, RES

6.   ED100546 COUNTY OF JEFFERSON, APP V. CAROLINE DENNIS, RES

7.   ED100626 GLENDA ROOKS, APP V. NEW PRIME, INC., & DES, RES